Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Worboys 3,020,396.
	In regard to claims 1 and 15,  Worboys teaches a light source 12, and an optical device for modifying light distribution, the optical device comprising a first optical element 4 being a first piece of transparent material and comprising a first surface for modifying a distribution of light exiting the first optical element through the first surface, and a second optical element  3 being a second piece of transparent material and comprising a second surface facing towards the first surface and for further modifying the distribution of the light entering the second optical element through the second surface, wherein the second optical element is rotatable with respect to the first optical element around a geometric optical axis of the optical device (col. 3 lines 26-33), and one of the first and second surfaces comprises convex areas and another one of the first and second surfaces comprises concave areas for at least partly compensating for an optical effect of the convex areas when the second optical element is in a first rotational position with respect to the first optical element so that the convex areas and the concave areas are aligned with respect to each other (see troughs and crests 6,7), and wherein a combined optical effect of the first and second surfaces is changeable by rotating the second optical element from the first rotational position towards a second rotational position in which the concave areas and the convex areas are non-aligned with respect to each other, wherein the first and second optical elements comprise sliding surfaces for sliding with respect to each other and for mechanically supporting the first and second optical elements with respect to each other in radial directions perpendicular to the geometric optical axis (see fig. 4, see area around 21 and peripheral areas).  
In regard to claim 2, Worboys teaches the sliding surfaces are shaped to mechanically support the first and second optical elements with respect to each other in an axial direction parallel with the geometric optical axis (see engagement area at 21 and/or peripheral areas in contact).  
In regard to claim 3, Worboys teaches the sliding surfaces have first portions perpendicular to the radial directions and for mechanically supporting the first and second optical elements with respect to each other in the radial directions (see bottom of 3 and top of 4 adjacent to the stub 21 and/or outer peripheral area of engagement between 3 and 4), and second portions perpendicular to the axial direction and for mechanically supporting the first and second optical elements with respect to each other in the axial direction (see 21).  
In regard to claims 4, 16, and 17, Worboys teaches wherein the first optical element comprises a cavity concentric with the geometric optical axis and the second optical element comprises a projection concentric with the geometric optical axis and being in the cavity of the first optical element, walls of the cavity and the projection constituting the sliding surfaces for supporting the first and second optical elements with respect to each other in the radial directions (see 21, fig. 4).  
In regard to claims 8 and 20, Worboys teaches the first surface comprises the convex areas, the second surface comprises the concave areas, the first surface comprises other concave areas between the convex areas of the first surface, and the second surface comprises other convex areas between the concave areas of the second surface (see fig. 4, troughs and crests 6,7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Worboys in view of Gulliksen 4,316,241.
Worboys shows sliding surface of the first optical element being on an outer rim of the first optical element (note: outer portions engage – figs 2-4) but lacks the teaching of the teaching of the first and second optical elements engaging at the outer rim such that the second optical element comprises a rim section surrounding the sliding surface of the first optical element.  
Gulliksen teaches a second/outer optical element with a rim section surrounding the sliding surface of the first optical element (fig.5A).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a surrounding surface in the outer optic of Worboys such as taught by Gulliksen. One of ordinary skill in the art would have been motivated to provide engagement with the 2 optics in a manner that provide a sealable engagement for improved protect of the internal components as desired and necessitated by particular applications of the lighting device. 

Claims 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Worboy in view of Angellini WO 2006/072885.
In regard to claims 9 and 10, Worboys teaches an reflector 11 for reflecting the light to the first surface, but  lacks it being part of the first optical element.
Angellini teaches a first optical element 11 that includes a reflector 23.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the optic and reflector integral as well known in the art. One of ordinary skill in the art would have been motivated to make the optic and reflector an integral component in order to reduce the number of parts and simplify assembly of the device. 
In regard to claim 10, Angellini’s reflector surface and a surface of the first optical element is capable of receiving the light from a point-form light source and is shaped so that the reflected light is collimated light when the light source is in a predetermined position with respect to the optical device (see fig. 4 and 5). 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Worboys in view of Beach 2,848,601. 
Worboys teaches the invention described above, but lacks the first and second optical elements are shaped to form a limiter which limits an angle of rotation of the second optical element with respect to the first optical element.  
Beach teaches first and second optical elements are shaped to form a limiter which limits an angle of rotation of the second optical element with respect to the first optical element.  
Rotation limiting mechanisms are known in the art and it would have been obvious to one ordinary skill to provide a rotation limiter in Worboys such as taught by Beach.  One would have been motivated to provide an angle limiter in order to selectively and easily shift between two states (such as  lenses being aligned and non aligned) in a quick and efficient manner. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Worboy in view of West GB 309668.
In regard to claim 12, Worboys teaches the invention described above, but lacks the groove and corresponding projection as recited in claim 12. 
West teaches  first and second optical elements comprising one or more grooves (c) whose depth directions are radial and longitudinal directions are circumferential with respect to rotation between the first and second optical elements (note groove is described as being continuous on rim), and another one of the first and second optical elements comprises one or more radially directed projections (g) in the one or more grooves, the one or more grooves and the one or more projections being suitable for shape locking the first and second optical elements together in an axial direction parallel with the geometric optical axis (fig. 1, spec pg.1line 88 - pg.2line 34).  
The use of grooves and projections for guiding rotation in optical elements in known in the art and it would have been obvious to one of ordinary skill in the art to incorporate such a mechanism in the device of Worboys such as taught by West. One would have been motivated to use groove and projections in order to secure positions of the optics relative one another when a desired positioning is reached and to manually adjust when desired by manipulating the screw(s) as known in the art. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Worboys in view of Zhang CN 11878782
Worboys teaches the invention described above, but lacks the specific teaching of the materials used for first and second optics. 
While one of ordinary skill in the art would recognize that acrylic plastic, polycarbonate, optical silicone, and glass are among the most common materials for use in forming optics, Zhang is provided for an explicit teaching. 
	Zhang teaches the use of an acrylic plastic (plexiglass).
	It would have been obvious to one of ordinary skill in the art at the time of filing to use an acrylic plastic. One of ordinary skill in the art would have been motivated to use acrylic plastic in order to provide a low cost and easily manufactured material with good optical properties and lower risk of breakage. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Worboy and alternatively in view of Zhang CN 11878782
	In regard to claim 14, Worboy’s optics strongly implies molded optical components and thus a set of molds would have flown naturally to one of ordinary skill in the art. The examiner takes official notice that molding is among the most common methods of producing such optical components.  It would have been obvious to one of ordinary skill in the art at the time of filing to mold optical components. One of ordinary skill in the art would have been motivated to  use a set of molds for manufacturing the optics of Worboy in order to easily produce the optics in a well-known and cost effective manner. 
Alternatively, Zhang provides for molded plexiglass (ie acrylic plastic) for two optical elements 10,20. 
Motivation is the same as provided above. 

Allowable Subject Matter
Claims 5  and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to how or fairly suggest an  optical device according to claim 4, further comprising a bottom of the cavity of the first optical element constitutes a part of the first surface of the first optical element and an end-surface of the projection of the second optical element facing towards the bottom of the cavity constitutes a part of the second surface of the second optical element.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875